         Case 6:20-cv-00917-ADA Document 45 Filed 07/21/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                      §     CIVIL ACTION No. 6:20-CV-889-ADA
 BRAZOS LICENSING AND                             §     CIVIL ACTION No. 6:20-CV-891-ADA
 DEVELOPMENT,                                     §     CIVIL ACTION No. 6:20-CV-892-ADA
           Plaintiff,                             §     CIVIL ACTION No. 6:20-CV-893-ADA
 v.                                               §     CIVIL ACTION No. 6:20-CV-916-ADA
                                                  §     CIVIL ACTION No. 6:20-CV-917-ADA
 HUAWEI TECHNOLOGIES USA                          §
 INC. ET AL.,                                     §
              Defendants.                         §


                      JOINT CLAIM CONSTRUCTION STATEMENT
TO THE HONORABLE COURT:

       Pursuant to the scheduling orders in these cases, the Parties jointly submit this claim

construction statement.

       A.      -889, -891, and -892 Cases

                   -889 Case, United States Patent No. 6,704,304 (Disputed)

     Claim Term/Phrase                 Plaintiff’s Construction       Defendant’s Construction

 “means for determining        Subject to 35 U.S.C. § 112, ¶ 6.
 whether a call should be
 routed over said PSTN or said Agreed Function: “determining whether a call should be
 core packet network” (claim
                               routed over said PSTN or said core packet network”
 3)
 [Proposed by Both]                  Structure: programming to       Structure: server system
                                     perform the algorithm           (13), as depicted in Figure 1,
                                     disclosed at                    programmed to perform the
                                     1:55-62, 4:1-10, 4:19-25, and   algorithm disclosed at 1:55-
                                     Figure 2 (blocks 203 and        62, 4:1-10, 4:19-25, and
                                     205), and equivalents thereof   Figure 2 (blocks 203 and
                                                                     205), and equivalents thereof.




Joint Claim Construction Statement                                                          Page | 1
         Case 6:20-cv-00917-ADA Document 45 Filed 07/21/21 Page 2 of 8




                   -891 Case, United States Patent No. 7,406,260 (Disputed)

     Claim Term/Phrase                 Plaintiff’s Construction     Defendant’s Construction

 “masking alarms in the OCh          Plain and ordinary meaning    Indefinite
 paths in transmit direction”
 (Claim 1) / “masking alarms
 in the OCh paths in receive
 direction” (Claim 1)
 [Proposed by Defendants]

 “wherein the step of                Plain and ordinary meaning    Indefinite
 analyzing alarms comprises
 the steps of:” (Claim 1)


 [Proposed by Defendants]


 “masking alarms in the              Plain and ordinary meaning    Indefinite
 downstream OCh path in the
 transmit direction that are
 correlated with each alarm in
 the list” (Claim 1)


 [Proposed by Defendants]


                 -892 Case, United States Patent No. 7,460,658 (No Disputes)

Neither party asks the Court to construe terms in the -892 Case.

       B. -893, -916, and -917 Cases

                 -893 Case, United States Patent No. 7,933,211 (No Disputes)

Neither party asks the Court to construe terms in the -893 Case.

                 -916 Case, United States Patent No. 7,406,074 (No Disputes)

Neither party asks the Court to construe terms in the -916 Case.



Joint Claim Construction Statement                                                     Page | 2
          Case 6:20-cv-00917-ADA Document 45 Filed 07/21/21 Page 3 of 8




                   -917 Case, United States Patent No. 7,423,962 (Disputed)

     Claim Term/Phrase                 Plaintiff’s Construction          Defendant’s Construction

 “load allocation                    directed logical node pair,    Plain and ordinary meaning
 alternative[s]” (claims 1, 5, 6,    which indicates the active and
 9, 11, 12, 18, 22, 23, 24, 29,      standby logical node
 33, 34, 35, 36, 40, 44, 45,
 47)”


 [Proposed by Plaintiff]

 “maintenance means for               Subject to 35 U.S.C. § 112, ¶ 6
 maintaining logical nodes at
 least in first and second
 parallel physical cluster nodes      Agreed Function: maintaining logical nodes at least in first
 capable of transmitting data”        and second parallel physical cluster nodes capable of
 (claim 29)                           transmitting data

 [Proposed by Both]                  Corresponding Structure:           Corresponding Structure:
                                     processor and memory of a          processor and memory of a
                                     network element (4:56-61)          network element
                                     implementing the algorithm         implementing the algorithms
                                     of 5:9-29, and equivalents         of Fig. 2 and 5:9-29, and
                                     thereof                            equivalents thereof

 “execution means for                 Subject to 35 U.S.C. § 112, ¶ 6
 changing, when a cluster
 node malfunctions, the load
 allocation of the logical nodes      Agreed Function: changing, when a cluster node
 of the load allocation               malfunctions, the load allocation of the logical nodes of
 alternatives, the active logical     the load allocation alternatives, the active logical nodes
 nodes of which reside in the         of which reside in the faulty cluster node, by changing
 faulty cluster node, by              the logical nodes from standby toactive and the active
 changing the logical nodes           nodes to standby
 from standby to active and
 the active nodes to standby”         Corresponding                      Corresponding Structure:
 (claim 29)                           Structure: processor and           None disclosed
                                      memory of a network
                                      element (4:56-61), and
 [Proposed by Both]                   equivalents thereof, and to       Indefinite for failure to
                                      extent an algorithm               disclose corresponding
                                      necessary, the algorithm at       structure
                                      5:62-6:3.



Joint Claim Construction Statement                                                                  Page | 3
          Case 6:20-cv-00917-ADA Document 45 Filed 07/21/21 Page 4 of 8




                   -917 Case, United States Patent No. 7,423,962 (Disputed)

     Claim Term/Phrase                 Plaintiff’s Construction          Defendant’s Construction
                                     Not indefinite.

  “defining means for defining       Subject to 35 U.S.C. § 112, ¶ 6
  an individual external
  routine address for each load
  allocation alternative, on the     Agreed Function: defining an individual external
  basis of which data is             routine address for each load allocation alternative, on
  transmitted to the network         the basis of which data is transmitted to the network
  element” (claim 29)                element

                                     Corresponding Structure:           Corresponding Structure:
  [Proposed by Both]                 processor and memory of a          processor and memory of a
                                     network element (4:56-61)          network element
                                     implementing the algorithm         implementing the algorithms
                                     of 6:4-12, and equivalents         of 6:4-12, and equivalents
                                     thereof                            thereof

  “load allocation means for          Subject to 35 U.S.C. § 112, ¶ 6
  distributing the traffic in the
  apparatus on the basis of a
  specific load allocation plan       Agreed Function: distributing the traffic in the
  between the cluster nodes           apparatus on the basis of a specific load allocation plan
  that comprise logical nodes”        between the cluster nodes that comprise logical nodes
  (claim 32)
                                      Corresponding                      Corresponding Structure:
                                      Structure: processor and           None disclosed
  [Proposed by Both]                  memory of a network
                                      element (4:56-61), and
                                      equivalents thereof, and to       Indefinite for failure to
                                      the extent an algorithm is        disclose corresponding
                                      necessary, the algorithm of       structure
                                      6:13-18


                                     Not indefinite.

 “said maintenance means are          Subject to 35 U.S.C. § 112, ¶ 6
 also configured to maintain
 information on a primary and
 a secondary cluster node             Agreed Function: maintaining information on a primary
 associated with the load             and a secondary cluster node associated with the load
 allocation alternative” (claim       allocation alternative



Joint Claim Construction Statement                                                                  Page | 4
          Case 6:20-cv-00917-ADA Document 45 Filed 07/21/21 Page 5 of 8




                   -917 Case, United States Patent No. 7,423,962 (Disputed)

       Claim Term/Phrase              Plaintiff’s Construction         Defendant’s Construction
 33)
                                     Corresponding                     Corresponding Structure:
                                     Structure: processor and          processor and memory of a
                                     memory of a network               network element
  [Proposed by Both]
                                     element (4:56-61)                 implementing the algorithms
                                     implementing the                  of 6:35-44, and equivalents
                                     algorithm of 6:35-44, and         thereof
                                     equivalents thereof

  “changing means for                Subject to 35 U.S.C. § 112, ¶ 6
  changing load allocation in
  such a manner that after the
  switchover of a load               Agreed Function: changing load allocation in such a
  allocation alternative, data is    manner that after the switchover of a load allocation
  transmitted through a              alternative, data is transmitted through a physical
  physical interface of the          interface of the backup cluster node to the redundancy
  backup cluster node to the         unit of the cluster node
  redundancy unit of the
  cluster node” (claim 34)           Corresponding                     Corresponding Structure:
                                     Structure: processor and          processor and memory of a
                                                                       network element
                                     memory of a network
  [Proposed by Both]                                                   implementing the algorithms
                                     element (4:56-61)
                                                                       of Figs. 3 and 4, 6:35-7:25,
                                     implementing the                  and 7:50-8:16, and
                                     algorithm of 11:64-12:15,         equivalents thereof
                                     and equivalents thereof

  “switching means for               Subject to 35 U.S.C. § 112, ¶ 6
  transmitting data by using a
  routing address defined for
  the load allocation                Agreed Function: transmitting data by using a routing
  alternative even after a           address defined for the load allocation alternative even after
  switchover of the load             a switchover of the load allocation alternative
  allocation alternative”
  (claim 35)                         Corresponding                     Corresponding Structure:
                                     Structure: processor and          processor and memory of a
                                     memory of a network               network element
  [Proposed by Both]                 element (4:56-61), and            implementingthe algorithms
                                     equivalents thereof, and to       of 12:24-61, and equivalents
                                     the extent an algorithm is        thereof
                                     necessary, the algorithm of
                                     10:7-12


Joint Claim Construction Statement                                                            Page | 5
         Case 6:20-cv-00917-ADA Document 45 Filed 07/21/21 Page 6 of 8




                   -917 Case, United States Patent No. 7,423,962 (Disputed)

     Claim Term/Phrase                Plaintiff’s Construction         Defendant’s Construction

  “performing means for              Subject to 35 U.S.C. § 112, ¶ 6
  performing a switchover of a
  load allocation alternative
  inside the network element”        Agreed Function: “performing a switchover of a load
  (claim 36)                         allocation alternative inside the network element

                                     Corresponding                     Corresponding Structure:
  [Proposed by Both]                 Structure: processor and          None disclosed
                                     memory of a network
                                     element (4:56-61), and
                                     equivalents thereof, and to       Indefinite for failure to
                                     the extent an algorithm is        disclose corresponding
                                     necessary, the algorithm          structure
                                     of 10:34-38


                                     Not indefinite.




Joint Claim Construction Statement                                                             Page | 6
         Case 6:20-cv-00917-ADA Document 45 Filed 07/21/21 Page 7 of 8




DATED: July 21, 2021                 Respectfully submitted,

                                     By: /s/ Ryan S. Loveless
                                     Mark D. Siegmund
                                     State Bar No. 24117055
                                     mark@waltfairpllc.com
                                     Law Firm of Walt, Fair PLLC.
                                     1508 North Valley Mills Drive
                                     Waco, Texas 76710
                                     Telephone: (254) 772-6400
                                     Facsimile: (254) 772-6432

                                     James L. Etheridge
                                     Texas State Bar No. 24059147
                                     Ryan S. Loveless
                                     Texas State Bar No. 24036997
                                     Travis L. Richins
                                     Texas State Bar No. 24061296
                                     Brett A. Mangrum
                                     Texas State Bar No. 24065671
                                     Jeffrey Huang
                                     ETHERIDGE LAW GROUP, PLLC
                                     2600 E. Southlake Blvd., Suite 120 / 324
                                     Southlake, Texas 76092
                                     Telephone: (817) 470-7249
                                     Facsimile: (817) 887-5950
                                     Jim@EtheridgeLaw.com
                                     Ryan@EtheridgeLaw.com
                                     Travis@EtheridgeLaw.com
                                     Brett@EtheridgeLaw.com
                                     JeffH@EtheridgeLaw.com


                                     Counsel for Plaintiff WSOU Investments, LLC




Joint Claim Construction Statement                                              Page | 7
         Case 6:20-cv-00917-ADA Document 45 Filed 07/21/21 Page 8 of 8




DATED: July 21, 2021                  Respectfully submitted,

                                     /s/ Jason W. Cook
                                     Jason W. Cook
                                     Texas Bar No. 24028537
                                     Shaun W. Hassett
                                     Texas Bar No. 24074372
                                     McGuireWoods LLP
                                     2000 McKinney Avenue, Suite 1400
                                     Dallas, TX 75201
                                     Telephone: (214) 932-6400
                                     jcook@mcguirewoods.com
                                     shassett@mcguirewoods.com
                                     Tyler T. VanHoutan
                                     Texas Bar No. 24033290
                                     McGuireWoods LLP 600
                                     Travis St., Suite 7500
                                     Houston, TX 77002
                                     Telephone: (713) 571-9191
                                     tvanhoutan@mcguirewoods.com

                                     Kuan-Chieh Tu
                                     Texas Bar No. 24090443
                                     McGuireWoods LLP
                                     Two Embarcadero Center
                                     Suite 1300
                                     San Francisco, CA 94111
                                     Telephone: (415) 490-0918
                                     gtu@mcguirewoods.com

                                     J. Mark Mann
                                     Texas Bar No. 12926150
                                     G. Blake Thompson Texas
                                     Bar No. 24042033
                                     MANN | TINDEL | THOMPSON
                                     300 West Main Street
                                     Henderson, Texas 75652
                                     Telephone: (903) 657-8540
                                     mark@themannfirm.com
                                     blake@themannfirm.com

                                     Counsel for Defendants Huawei Technologies Co.,
                                     Ltd., and Huawei Technologies USA, Inc.




Joint Claim Construction Statement                                             Page | 8
